      Case 1:20-mc-00224-GBD-SLC Document 56 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THOMAS IWANKSI and TVPX ARS, INC.,

                                Plaintiffs,

         against
                                                       MISC. ACTION NO.: 20 MC 224 (GBD) (SLC)
MILLIMAN, INC.,
                                                                    SEALING ORDER
                                Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 49 to seal portions of the documents filed at ECF Nos. 50

and 51 is GRANTED. The documents filed at ECF Nos. 53 and 54 shall remain under seal only

visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 49.


Dated:             New York, New York                         SO ORDERED
                   July 14, 2020
